Citation Nr: 1616700	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  11-08 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating higher than 10 percent for sarcoidosis with bronchiectasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to September 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the above named Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A VA examination was last conducted in October 2009.  Reviewing the private and VA records since 2009, it appears that the Veteran has sought treatment for this disability on at least two occasions since then.  See pulmonary function test (PFT) reports dated in March 2010 and March 2011.  Given that over six years have passed since the most recent VA compensation examination, the evidence has become stale, at least as it pertains to the current level of disability.  Therefore, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of his sarcoidosis with bronchiectasis.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his sarcoidosis with bronchiectasis.  If he has, and the records are not already in the file, then obtain them with his cooperation.

2.  After the above records have been obtained, schedule the Veteran for a VA examination to determine the severity of his sarcoidosis with bronchiectasis.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail. 

3.  Then adjudicate this claim for a higher rating in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC). 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




